Undercofler, Presiding Justice.
The plaintiffs, in this suit for specific performance of an option contract for the sale of 94 acres of farmland, appeal a jury verdict in favor of the defendant. We affirm.
1. The verdict was not error under the evidence. The requested charge not given by the trial court was covered generally by the charge as given. Therefore, its refusal was not error.
2. Plaintiffs’ enumeration of error that the trial court erred in failing to grant summary judgment in their favor has been rendered moot by the subsequent jury trial. Drillers Service, Inc. v. Moody, 242 Ga. 123 (249 SE2d 607) (1978)\Dunlap v. Dunlap, 234 Ga. 304 (215 SE2d 674) (1975).

Judgment affirmed.


All the Justices concur.